Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed October 12, 2022 have been fully considered but they are not persuasive. 
Although Applicant has canceled claims dependent claims 2 and 3; and further, rolled the limitations of claim 2 and claim 3 up into independent claims 1 and 18, the Application is not in condition for allowance.
Applicant argues throughout that the previously cited prior art combined fails to teach the “same as or equivalent to treating the fields of U-SIG and EHT-SIG differently than the fields of EHT-STF, EHT-LTF and payload in terms of modulation and duplication/repeating.”  Specifically, Applicant argues that the Applicant, unlike the cited art of Chen and Cao, perform “modulating (without duplication) and transmitting EHT-STF, EHT-LTF and payload on an entirety of the …. Bandwidth.”
Examiner questions, if Applicant is performing modulation without duplication as claimed, then how is the modulation performed.  See attached interview summary.
Examiner points to dependent claim 5, where Applicant is performing duplication w/r to modulation, therefore, Examiner disagree with Applicant arguments.  
In light of Applicant amendments, the office action has been modified using the same previously cited prior art.

Claim Objections
Claim 20 is objected to because of the following informalities:  Claim 20 is dependent on canceled claim 19.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

11. 	Claims 1, 4-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cao et al (USPGPUB 2021/0266098) in view of Chen et al (USPGPUB 20200177425) (cited by Applicant w/r filing dated 1/26/2022).

Regarding claim 1 and 18, A method, comprising:
establishing a wireless communication link between a first station (STA) and a
second STA in a 6-GHz band (see Fig. 1, para: 0043, 0045, 0046 & 0078, communication between ZSTA 104 and 108, although para: 0043-0046 teach communication in 5gHz, para: 0078 teach that communication can also be performed utilizing 6gHz); and
communicating between the first STA and the second STA in the 6-GHz band (see Fig. 1, para: 0043, 0045, 0046 & 0078, communication between STA 104 and 108 w/r to PDDU, although para: 0043-0046 teach communication in 5gHz, para: 0078 teach that communication can also be performed utilizing 6gHz) using low-power indoor (LPI) (see para: 0094, low-power indoors communication.)  In addition, Cao disclose a transceiver communicating with a processor wirelessly coupled to the transceiver to perform operations (see para:0045 and 0046)
wherein the LPI! LR PPDU comprises a legacy preamble, a universal signal field
(U-SIG) (see para: 0003), an extreme-high-throughput signal field (EHT-SIG) (see para: 0003), an extreme-high-throughput short training field (EHT-STF) (see Fig. 2, para: 0050), an extreme-high-throughput long training field (EHT-LTF) and a payload (see abstract);
wherein each of the legacy preamble, U-SIG and EHT-SIG is modulated and
duplicated over multiple 20-MHz subchannels in a 80-MHz, 160-MHz or 320-MHz
bandwidth over which the LPI LR PPDU is transmitted (see Fig. 2, 9a, 9b, para: 0050-0052, modulated and duplicated over 20 MHz subchannels), and

wherein each of the EHT-STF, EHT-LTF and payload is modulated and transmitted on an entirety of the 80-MHz, 160-MHz or 320-MHz bandwidth (see Fig. 9a, 
9b, para; 0050-0052, modulated and duplicated over 20 MHz subchannels, modulated and communicated.)
Although Cao et al fail to teach long range (LR) physical-layer protocol data unit
(PPDU), in analogous art, Chen et al disclose long range (LR) physical-layer protocol
data unit (PPDU) (see abstract, para: 0035 & 0063, long range/extended range
associated with PPDU.)
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date to implement long range (LR) physical-layer protocol data unit
(PPDU) as taught by Chen et al with the teachings of Cao et al for the purpose of further
establishing and managing long-range transmission with respect to low power indoor
applications associated with 6Ghz band.

Regarding claim 4, Cao disclose wherein each of the legacy preamble, U-SIG
and EHT-SIG is duplicated over the multiple 20-MHz subchannels by dual carrier
modulation (DCM) or duplicate DCM (see Fig. 2, 9a, 9b, para: 0050-0052, modulated
and duplicated over 20 MHz subchannels, see para: 0094, dual-carrier), and
wherein each of the EHT-STF, EHT-LTF and payload is transmitted with distributed-
tone resource units (DT-RUs) by (see Fig. 2, 9a, 9b, para: 0050-0052, modulated and
duplicated over 20 MHz subchannels, Fig. 10, para: 0091, RU allocation): mapping
each local tone of the payload onto small-size RUs of less than 242 tones (see para:

0087, 0089, mapping entries on to 242 or less) or ; and distributing tones in the small-
size RUs onto large-size RUs of 242 or more tones, wherein the LPI LR-STF and LPI
LR-LTF contain distributed tones corresponding to the DT-RUs used in the payload.

Regarding claim 5, Cao disclose wherein each of the legacy preamble, U-SIG,
EHT-SIG, EHT-STF, EHT-LTF and payload is modulated and duplicated over multiple
20-MHz subchannels for a 80-MHz, 160-MHz or 320-MHz bandwidth over which the LPI
LR PPDU is transmitted (see Fig. 2, 9a, 9b, para: 0050-0052, modulated and
duplicated over 20 MHz subchannels, see para: 0094, dual-carrier.)

Regarding claim 6, Cao disclose wherein each of the legacy preamble, U-SIG,
EHT-SIG and payload is modulated and duplicated over multiple 20-MHz subchannels
for an 80-MHz, 160-MHz or 320-MHz bandwidth over which the LPI LR PPDU is
transmitted (see Fig. 2, 9a, 9b, para: 0050-0052, modulated and duplicated over 20
MHz subchannels), and wherein each of the EHT-STF and EHT-LTF is modulated and
transmitted on an entirety of the 80-MHz, 160-MHz or 320-MHz bandwidth (see Fig. 9a,
9b, para; 0013, 0014, 0050-0052, modulated and duplicated over 20 MHz
subchannels, modulated and communicated.)

Regarding claim 7, Cao et al further disclose, wherein a preamble of the LPI LR
PPDU comprises a legacy preamble, one or more LPI LR-specific fields, and a payload
(see Fig. 2 & 3, para: 0051 and 0053, PPDU includes legacy preamble.)

Regarding claim 8, Cao disclose wherein the one or more LPI LR-specific fields
comprises a LPI LR signal field (LPI LR-SIG) containing indications on one or more of a
modulation and coding scheme (MCS), coding, a LR PPDU format, and a repetition
factor (see Fig. 9, para: 0050-0052, duplicating factor.)

Regarding claim 9, Cao et al disclose wherein the LPI LR-SIG is modulated and
encoded over 80 MHz, 160 MHz or 320 MHz either with information bits spread by a
factor of 2, 4, 6 or 8 or with a subchannel containing the LPI LR-SIG repeated 2, 4, 6 or
8 times (see Fig. 2, para: 0013-0014, 0050, 0051, multiples of 2, 4...)

Regarding claim 10, wherein the one or more LPI LR-specific fields comprises
a LPILR short training field (LP! LR-STF) and a LPI LR long training field (LPI LR-LTF),
and wherein the communicating in the 6-GHz band using the LP! LR PPDU comprises
communicating with distributed-tone resource units (DT-RUs) by (see Fig. 2, 9a, 9b,
para: 0050-0052, modulated and duplicated over 20 MHz subchannels, Fig. 10,
para: 0091, RU allocation): mapping each local tone of the payload onto small-size
RUs of less than 242 tones; and distributing tones in the small-size RUs onto large-size
RUs of 242 (see para: 0087, 0089, mapping entries on to 242 or less) or more tones, wherein the LP! LR-STF and LPI LR-LTF contain distributed tones corresponding to the DT-RUs used in the payload.



Regarding claim 11, The method of Claim 7, wherein the one or more LPI LR-
specific fields comprises a LPI LR short training field (LPI LR-STF) and a LPI LR long
training field (LPI LR-LTF), wherein the communicating in the 6-GHz band using the LPI
LR PPDU comprises transmitting or receiving the LPl LR PPDU with a low rate full-
bandwidth for the payload (see para: 0050, 0051, entire bandwidth associated with
encoding structure and duplicating encoded 80 MHz subchannel ), and
wherein transmission of each of the LP! LR-STF and LPI LR-LTF comprises:
transmitting each of the LP! LR-STF and LPI LR-LTF over duplicated 20-MHz
subchannels; or transmitting each of the LP! LR-STF and LPI LR-LTF as a wide-
bandwidth LPI LR-STF and LPI LR-LTF, respectively, over a 80-MHz, 160-MHz or 320-
MHz bandwidth (see Fig. 2, para: 0051, 0052, 80MHz,160MHz and 320MHz
bandwidth.)

Regarding claim 12, Cao disclose wherein the communicating in the 6-GHz
band using the LPI LR PPDU comprises transmitting or receiving the LP! LR PPDU with
a low rate full-bandwidth transmission such that a signal carrying the LP! LR PPDU is
modulated (see Fig. 2, para: 00011, 0051, 0052, entire bandwidth associated with
encoding/modulation structure) and duplicated on multiple tones that are separated (see 0051, 0052, duplicating subchannel repeatedly.)

Regarding claim 13, Cao disclose wherein the transmitting or receiving of the
LPI LR PPDU with the low rate full-bandwidth transmission comprises: encoding the signal carrying LPILR PPDU on a 80-MHz, 160-MHz or 320-MHz bandwidth; and duplicating the encoded signal on different tones (see Fig. 2, para: 00011, 0051, 0052, 
entire bandwidth associated with encoding structure and duplicating encoded 80 MHz subchannel repeatedly.)

Regarding claim 14, Cao et al disclose wherein the duplicating of the encoded
signal on different tones comprises duplicating the encoded signal on different tones by
dual carrier modulation (DCM) or duplicate DCM (see Fig. 2, 9a, 9b, para: 0050-0052,
modulated and duplicated over 20 MHz subchannels, see para: 0094, dual-
carrier.)

Regarding claim 15, Cao et al wherein the transmitting or receiving of the LPI
LR PPDU with the low rate full-bandwidth transmission comprises: encoding the LPI LR
PPDU on a 20-MHz subchannel; and duplicating the encoded 20-MHz subchannel
multiple times (see Fig. 2, para: 00011, 0051, 0052, low rate full-bandwidth
associated with encoding structure and duplicating encoded 20 MHz subchannel
repeatedly.)

Regarding claim 16, Cao et al disclose wherein the communicating in the 6-GHz
band using the LP! LR PPDU comprises communicating with distributed-tone resource
units (DT-RUs) by (see Fig. 2, 9a, 9b, para: 0050-0052, modulated and duplicated
over 20 MHz subchannels, Fig. 10, para: 0091, RU allocation): 

mapping each local tone onto small-size RUs of less than 242 tones; and distributing tones in the small-size RUs onto large-size RUs of 242 (see para: 0087, 0089, mapping entries on to 242 or less) or more tones, 
wherein a tone spacing between every two adjacent tones in the
large-size RUs is greater than 2 MHz.

Regarding claim 17, Cao further disclose wherein the communicating in the
6-GHz band using the LPl LR PPDU comprises performing 80-MHz packet detection
and maximum ratio combining (MRC) over four 20-MHz subchannels on the U-SIG and EHT-SIG and (EHT-SIG) of the LPI LR PPDU (see Fig. 8, para: 0012, 0062, 0078, 0080.)

Regarding claim 20, Cao et al further disclose wherein each of the legacy
preamble, U-SIG and EHT-SIG is modulated and duplicated over multiple 20-MHz
subchannels for a 80- MHz, 160-MHz or 320-MHz bandwidth over which the LPI LR
PPDU is transmitted (see Fig. 2, 9a, 9b, para: 0050-0052, modulated and duplicated
over 20 MHz subchannels), and wherein each of the EHT-STF, EHT-LTF and payload
is modulated and transmitted on an entirety of the 80-MHz, 160-MHz or 320-MHz
bandwidth (see Fig. 9a, 9b, para; 0050-0052, modulated and duplicated over 20
MHz subchannels, modulated and communicated.)



Conclusion
11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Prenell P. Jones whose telephone number is 571 -272-3180. The examiner can normally be reached on 9:00-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Hassan Phillips can be reached on 571 -272-3904. The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Prenell P. Jones
/Prenell P Jones/
Examiner, Art Unit 2467 
November 30, 2022

/HASSAN A PHILLIPS/Supervisory Patent Examiner, Art Unit 2467